 



Exhibit 10.2
PARENT GUARANTY
          This Parent Guaranty (“Guaranty”) is dated as of March 1, 2006, and is
entered into by ACE CASH EXPRESS, INC. (“Guarantor”), in favor of TRUE FINANCIAL
SERVICES, LP (“Obligee”), to guaranty certain obligations of ACE CREDIT
SERVICES, LLC (“Obligor”).
          1. In consideration of Obligee’s willingness to enter into the Credit
Services Agreement dated as of February 25, 2006 (the “Credit Services
Agreement”) between Obligor and Obligee, Guarantor hereby irrevocably and
unconditionally guarantees to Obligee the full and prompt payment and
performance of the following obligations of Obligor (the “Guaranteed
Obligations”): any and all obligations under the Credit Services Agreement, and
under any other agreement, document or instrument executed in connection
therewith by Obligor including the individual letters of credit issued by
Obligor in connection with the Credit Services Agreement (collectively, the
“Ancillary Agreements”). This Guaranty is for the benefit of Obligee and its
respective successors and assigns, and nothing herein contained shall impair, as
between Obligor and Obligee, the obligations of Obligor under the Credit
Services Agreement or any Ancillary Agreement.
          2. Obligee in its sole discretion may at any time, and from time to
time, without the consent of, or notice to Guarantor, without incurring
responsibility to Guarantor and without impairing or releasing the obligations
of Guarantor hereunder, upon or without any terms or conditions and in whole or
in part:
          (a) exercise or refrain from exercising any rights against Obligor or
others or otherwise act or refrain from acting; and
          (b) consent to or waive any breach of, or any act, omission or default
under, the Credit Services Agreement or any Ancillary Agreement, or otherwise
amend, modify or supplement the Credit Services Agreement or any Ancillary
Agreement.
          3. Guarantor makes the following representations and warranties to
Obligee as of the date hereof and continuously until performance in full of all
Guaranteed Obligations and termination of this Guaranty:
          (a) Guarantor is a corporation duly organized, validly existing and in
good standing under the laws of the state of its incorporation and has all
requisite corporate power and authority to own or lease and operate its
properties and to conduct its business as currently conducted. Obligor is
wholly-owned, through one or more intermediary companies, by Guarantor.
          (b) Guarantor has full corporate power and authority to execute and
deliver this Guaranty and to perform its obligations hereunder. The execution
and delivery of this Guaranty and the performance by Guarantor of its
obligations hereunder have been duly





--------------------------------------------------------------------------------



 



authorized and approved by all necessary corporate action on the part of
Guarantor and do not require any further authorization or consent of Guarantor
or its stockholders. This Guaranty constitutes the valid and legally binding
obligation of Guarantor, enforceable against Guarantor in accordance with its
terms, except to the extent such enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium and other similar laws and equitable
principles relating to or limiting creditors’ rights generally and by general
principles of equity.
          (c) The execution and delivery by Guarantor of this Guaranty, the
performance by Guarantor of its obligations hereunder and the consummation of
the transactions contemplated hereby do not and will not result in the creation
or imposition of any lien or encumbrance upon Guarantor or upon any of the
assets or properties of Guarantor, or conflict with, result in any breach or
violation of or constitute a default under (or an event which with the giving of
notice or the lapse of time, or both, would constitute a default under) or
constitute an event creating rights of acceleration, first refusal, termination
or cancellation or a loss of rights under (i) the certificate of incorporation,
bylaws, and any other organizational or governing documents of Guarantor,
(ii) any law to which Guarantor is subject or by which Guarantor’s assets or
properties are bound, or (iii) any permit applicable to Guarantor, its assets or
properties.
          (d) No consents are necessary to be obtained by, made with or given by
Guarantor in connection with the execution and delivery by Guarantor of this
Guaranty, the performance by Guarantor of its obligations hereunder, or the
consummation of the transaction contemplated hereby.
          (e) Except as otherwise disclosed to Lender, there are no proceedings
pending or, so far as Guarantor knows or has reason to know, threatened before
any court or administrative agency which, if decided adversely to Guarantor,
would materially adversely affect the financial condition of Guarantor or the
authority of Guarantor to enter into, or the validity or enforceability of, this
Guaranty.
          (d) As of the date hereof, and after giving effect to this Guaranty
and the contingent obligation evidenced hereby, Guarantor is and will be
solvent, has and will have assets which, fairly valued, exceed its obligations,
liabilities (including contingent liabilities) and debts and has and will have
property and assets sufficient to satisfy and repay its obligations and
liabilities.
          4. The obligations of Guarantor under this Guaranty are absolute and
unconditional and shall remain in full force and effect without regard to, and
shall not be released, suspended, discharged or terminated by, any action or
inaction by Obligee as contemplated in Section 2 above.
          5. Guarantor acknowledges that it is directly and primarily liable to
Obligee, that its obligations hereunder are independent of the Guaranteed
Obligations and that a separate action or actions may be brought and prosecuted
against Guarantor. Guarantor further acknowledges that any releases that may be
given by Obligee to Obligor or any other guarantor or endorser shall not release
it from this Guaranty.

2



--------------------------------------------------------------------------------



 



          6. This Guaranty is a continuing one and all liabilities to which it
applies or may apply under the terms hereof shall be conclusively presumed to
have been created in reliance hereon. Guarantor waives any right to require
Obligee to: (a) proceed against Obligor; (b) proceed against any letter of
credit issued in Obligee’s favor; or (c) pursue any other remedy in Obligee’s
power. Obligee may, at its election, exercise any right or remedy it may have
against Obligor without affecting or impairing in any way Guarantor’s liability
under this Guaranty.
          7. This Guaranty shall be binding upon Guarantor and its successors
and permitted assigns and shall inure to the benefit of its successors and
permitted assigns.
          8. The Guarantor shall be in default of this Guaranty if: (i) the
Guarantor is in breach of any duty obligation, representation, warranty or
covenant hereunder; (ii) the Guarantor files for protection under any state or
federal insolvency law, or an action shall be filed against Guarantor under any
such law; or (iii) Guarantor becomes insolvent or unable to meet its obligations
as they become due or suffers a material adverse financial event.
          9. Neither this Guaranty nor any provision hereof may be changed,
waived, discharged or terminated except pursuant to a written agreement executed
by Guarantor and consented to by Obligee.
          10. All payments made by Guarantor will be made free and clear of, and
without deduction or withholding for, any present or future taxes, levies,
imposts, duties, fees, assessments or other charges of whatever nature now or
hereafter imposed by any jurisdiction or by any political subdivision or taxing
authority thereof or therein.
          11. Guarantor agrees that its obligations under this Guaranty shall be
unaffected by the voluntary or involuntary bankruptcy of Obligor or any of its
affiliates, assignment for the benefit of creditors, reorganization, or similar
proceedings affecting Obligor or any of its affiliates or any of their
respective assets. If, by reason of any bankruptcy, insolvency or similar laws
affecting the rights of creditors, Obligee shall be prohibited from exercising
any of its rights or remedies against Obligor or any of its affiliates or any of
their respective property, then, as between Obligee and Guarantor, such
prohibition shall be of no force and effect, and Obligee shall have the right to
make demand upon, and receive payment or performance from, Guarantor of all
obligations, amounts and other sums that would be due to Obligee upon a default
by Obligor or any of its affiliates of any Guaranteed Obligation. Guarantor
agrees that this Guaranty shall remain in full force and effect or be reinstated
(as the case may be) if at any time payment or performance of any of the
Guaranteed Obligations is rescinded, reduced or must otherwise be restored or
returned by Obligee, all as though such payment or performance had not been
made.
          12. This Guaranty shall be governed by the laws of the State of
Delaware without regard to the principles of conflict of laws thereof.

3



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, Guarantor has caused this Guaranty to be duly
executed as of the first date set forth above.

                  ACE CASH EXPRESS, INC.    
 
           
 
  By:   /s/ WALTER E. EVANS    
 
           
 
      Walter E. Evans             Senior Vice President and General Counsel

4